Citation Nr: 0410074	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  03-11 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel 
syndrome.

2.  Entitlement to service connection for impaired vision.

3.  Entitlement to service connection for hair loss.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to an initial rating higher than 0 percent for 
migraine headaches.

6.  Entitlement to an initial rating higher than 0 percent for 
hemorrhoids.


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1977 until 
retiring in November 1999.

This case comes to the Board of Veterans' Appeals (Board) from a 
February 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, D.C.  That 
decision adjudicated 30 claims, most for service connection but 
one for special monthly compensation (SMC) based on loss of use of 
a creative organ.  The veteran filed a notice of disagreement 
(NOD) as to the denial of her claims for service connection for 
bilateral carpal tunnel syndrome, impaired vision, hair loss, and 
bilateral hearing loss.  Also in her NOD, she appealed for higher 
(i.e., compensable) initial ratings for her migraine headaches and 
hemorrhoids.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In her April 2003 VA Form 9, Substantive Appeal to the Board, the 
veteran referred to, among other things, her elevated blood 
pressure.  The RO treated this as a petition to reopen her claim 
for service connection for hypertension, since her Form 9 was 
filed more than one year after this claim was denied in the 
February 2002 rating decision, and she had not timely appealed the 
denial of this claim.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.200, 20.1103 (2003).  As no NOD has been 
filed in connection with the petition to reopen this claim, it is 
not currently before the Board and will not be addressed in this 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2003).

The Board will decide the claims for service connection for 
bilateral hearing loss and for a higher initial rating for the 
hemorrhoids.  Unfortunately, the claims for service connection for 
carpal tunnel syndrome, vision impairment, and hair loss, and for 
a higher initial rating for the migraine headaches, must be 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is required 
on your part regarding these claims.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's claims for service 
connection for bilateral hearing loss and for a higher initial 
rating for her hemorrhoids has been obtained.

2.  The medical evidence of record indicates the veteran does not 
have hearing loss.

3.  The medical evidence of record also indicates the veteran's 
hemorrhoids are best characterized as "mild to moderate," as they 
do not recur frequently, are "very well controlled" with Tuck's 
pads, and have not caused her to miss work or stop any daily 
activities.


CONCLUSIONS OF LAW

1.  The veteran does not have a hearing loss disability in either 
ear.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5104, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.159, 3.385 (2003).

2.  The criteria are not met for an initial compensable rating 
(i.e., higher than 0 percent) for the hemorrhoids.  38 U.S.C.A. §§ 
1155, 5107, 5102, 5103, 5103A, 5104, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10 4.114, Diagnostic Code 7336 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

The Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became 
effective on November 9, 2000, prior to the veteran filing her 
claims in May 2001.  Implementing VA regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), 
which eliminated the requirement of submitting a well-grounded 
claim and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
revisited the requirements imposed upon VA by the VCAA.  The Court 
held that a VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  Id. at 422.  The Court also held that 
VCAA notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id. at 422.  This new "fourth 
element" of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1) (2003).

In the present case, the RO's first action after the veteran's 
claims were received was its June 2001 deferral of its rating in 
order to provide VCAA notification and request specific 
information and evidence from the veteran regarding her claims.  
The RO then sent its VCAA letter in August 2001.  Subsequently, it 
issued its February 2002 rating decision.  The RO thus complied 
with Pelegrini's requirement as to the timing of VCAA 
notification, as it provided VCAA notification prior to its 
decision on the veteran's claims.

As to the requirements for the content of VCAA notice, VA's Office 
of General Counsel recently held, in VAOPGCPREC 1-2004 (Feb. 24, 
2004), that the "fourth element" requirement of Pelegrini was non-
binding obiter dictum.  Id. at 7.  The Board is bound by the 
precedent opinions of VA's General Counsel as the chief legal 
officer of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The RO's August 2001 VCAA letter explained the RO's duty to notify 
and assist the veteran, and what the evidence would need to show 
in order to show the diseases and injuries alleged were service 
connected.  The RO also indicated the types of evidence the 
veteran should give the RO and the evidence the RO would get for 
her.  The letter also specifically listed the evidence still 
needed to support her specific claims.  Thus, even if Pelegrini's 
fourth element of the notice requirement was binding, the RO fully 
complied with it in this case, as its VCAA letter provided the 
information specified by Charles and Quartuccio and, in its 
comprehensive and case specific listing of the types of evidence 
the veteran could provide, met Pelegrini's directive to tell her 
to "give us everything you've got pertaining to your claim," even 
though the letter did not use such exact language.  Id. at 422.


Finally, the RO also complied with the VCAA's preliminary duty to 
assist provisions and their implementing regulations as to the 
claims being decided.  The RO ordered a VA examination in 
connection with the veteran's hemorrhoids claim, and that 
examination addressed the relevant criteria under the applicable 
Diagnostic Code, 7336.  The RO also asked in its VCAA letter for 
evidence of hearing loss in service and currently, and the veteran 
did not provide such evidence.  Because, as explained below, the 
evidence indicates there is no disability due to impaired hearing 
within the meaning of 38 C.F.R. § 3.385 (2003), a VA examination 
is not warranted.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).

Therefore, under these circumstances, no further development is 
required to comply with the VCAA or implementing regulations, and 
the Board will proceed to adjudicate the veteran's claims for 
service connection for bilateral hearing loss and for a higher 
initial rating for her hemorrhoids.  

Bilateral Hearing Loss

Evidence of current disability is one of the fundamental 
requirements for a grant of service connection.  See, e.g., 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of present disability there 
can be no valid claim."); see also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997) (interpreting 38 U.S.C.A. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes); Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2003).

The report of the veteran's August 1999 military retirement 
examination shows decibel losses in her right ear of 10,5,10,5, 
and 5 and 10,5,10,5, and 10 in her left ear for the above 
frequencies, respectively.

This is not evidence of hearing loss and, although the veteran 
need not have satisfied the requirements of 38 C.F.R. § 3.385 
while in service, including when examined in August 1999 for 
retirement from the military, she does have to meet these 
threshold minimum standards currently.  And she clearly does not.  
See, e.g., Hensley v. Brown, 5 Vet. App. 155 (1993).  Indeed, 
although requested, she has not submitted any medical evidence 
whatsoever showing the necessary decibel losses in either ear to 
meet the requirements of 38 C.F.R. § 3.385, or otherwise 
indicating that her hearing has worsened since her retirement from 
the military.  The only evidence she submitted in this regard was 
her statement in her June 2002 NOD that:  "There is not a person 
who has worked in the dental field for as many years as I did 
listening to those high pitched drills [who did] not suffer little 
hearing lose (sic)."  To the extent she is claiming a disability 
specific to her, as opposed to dental health professionals 
generally, she quantified the amount of her hearing loss as a 
"little."  38 C.F.R. § 3.385 (2003) specifically defines when 
hearing loss is considered an actual disability for VA 
compensation purposes.  And since she has not submitted any 
medical evidence, nor alleged in her own statements, that her 
auditory threshold has worsened or exceeds the levels specified in 
§ 3.385, there simply is no competent evidence that she has a 
current disability, or persistent or recurrent symptoms of a 
disability," as to create the necessity of a VA examination.  See 
38 U.S.C.A. § 5103A(d)(2) (West 2002).  See also Caffrey v. Brown, 
6 Vet. App. 377 (1994).

Moreover, as a layperson, the veteran does not have the medical 
training and expertise necessary to give a probative opinion on 
whether she meets the threshold minimum requirements of 38 C.F.R. 
§ 3.385.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, there is no evidence of a current disability as 
this term is defined in the governing VA regulation.  Cf. 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(characterizing assignment of disability ratings for hearing 
impairment as being derived by a "mechanical" application of the 
numeric designations tabulated after audiometric evaluations are 
rendered).

For these reasons, the preponderance of the evidence is against 
the claim, meaning the benefit-of-the-doubt rule does not apply.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Hemorrhoids

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities 
(Rating Schedule)-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely approximates 
the criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  Also, 
when making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2003); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  Moreover, as alluded 
to earlier, when, as here, she timely appealed the rating 
initially assigned for her disability, just after establishing her 
entitlement to service connection for it, VA must consider her 
claim in this context.  This, in turn, includes determining 
whether she is entitled to a "staged" rating to compensate her for 
times since filing her claim when her disability may have been 
more severe than at other times during the course of her appeal.  
See Fenderson v. West, 12 Vet. App. at 125-26.  Compare Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) (where claim is for increased 
rating for disability previously determined to have been service-
connected, most recent level of functional impairment is of 
primary importance).

The RO has evaluated the veteran's hemorrhoids as 0-percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under 
this code, a 0 percent evaluation is warranted for mild or 
moderate hemorrhoids, internal or external.  A 10 percent 
evaluation is assigned in cases of large or thrombotic and 
irreducible hemorrhoids, with excessive redundant tissue 
evidencing frequent recurrences.  A 20 percent evaluation requires 
persistent bleeding and secondary anemia, or with fissures.

The Board notes that, since the veteran filed her claim for a 
higher rating for her hemorrhoids, some of the regulations used to 
rate disabilities affecting the digestive system were revised.  
The changes occurred on July 2, 2001, during the pendency of her 
appeal.  66 Fed. Reg. 29488-29489 (May 31, 2001).  These changes, 
however, did not involve rating hemorrhoids in particular.  So 
neither version of the rating criteria, new or old, is actually 
more favorable.  See Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).

According to the August 2001 VA examination report, the veteran 
developed hemorrhoids during basic training in 1977.  She 
described them as internal and external hemorrhoids that come and 
go and flare up when she has hard bowel movements.  The symptoms 
generally range from itching to swelling and protrusion.  The 
hemorrhoids are well controlled with Tucks pads and suppositories.  
She indicated they are painful and a nuisance at times, but she 
also noted they have not caused her to miss any work or stop her 
from any of her daily activities.  The examination report 
indicates declined a rectal examination as the hemorrhoids were 
completely retracted and not visible.  The diagnosis was that she 
"clearly has documentation of protruding hemorrhoids at various 
times during the past 20 years.  These are very well controlled 
with Tucks pads, but they are a discomfort to her."

The above evidence is consistent with the currently assigned 0 
percent evaluation.  There is no evidence of bleeding, anemia or 
fissures.  The hemorrhoids are not large or thrombotic, 
irreducible, or with excessive redundant tissue.  Even the 
veteran, herself, has acknowledged that she does not have frequent 
recurrences, as she stated her hemorrhoids come and go, are 
painful and a nuisance "at times," and "flare up" only on 
occasion.  Thus, all things considered, they are best 
characterized as mild or moderate, as evidenced by the fact that 
they are "very well controlled" with Tuck's pads and have not 
caused her to miss work or stop any of her daily activities.


The evidence of record therefore provides no basis for assigning a 
compensable rating for the hemorrhoids at any time since filing 
the claim for this condition.  So the veteran also cannot receive 
a "staged" rating under Fenderson, either.  And since the 
preponderance of the evidence is against her claim, there is no 
reasonable doubt to resolve in her favor.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 4.3.

Extraschedular Evaluation

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for her service-connected hemorrhoids under 
the provisions of 38 C.F.R. § 3.321(b)(1).  She has not been 
hospitalized for treatment of this condition, much less 
frequently, and there is no indication that her hemorrhoids have 
caused marked interference with her employment, i.e., above and 
beyond that contemplated by her current rating.  Admittedly, her 
pain and overall functional impairment may hamper her performance 
in some respects, but certainly not to the level that would 
require extra-schedular consideration since those provisions are 
reserved for very special cases of impairment that simply is not 
shown here.  Consequently, the Board does not have to remand this 
case to the RO for further consideration of this issue.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The claim for service connection for bilateral hearing loss is 
denied.

The claim for an initial rating higher than 0 percent for 
hemorrhoids is denied.



REMAND

As already mentioned, one of the provisions of the VCAA, § 
5103A(d), provides that VA will obtain an examination or opinion 
if the information and competent lay or medical evidence reflects 
the existence of current disability or persistent or recurrent 
symptoms of disability which may be associated with military 
service, but the record does not contain sufficient medical 
evidence to decide the claim.  See also Charles, 16 Vet. App. at 
374-75.

The veteran stated in her NOD that she suffers from visual 
impairment and hair loss as a result of her military service.  38 
U.S.C.A. § 5103A(d)(2) (West 2002) allows for lay evidence to show 
a current disability under certain circumstances, such as when the 
veteran is competent to report on symptoms that are readily 
perceptible to her.  See, e.g., Falzone v. Brown, 8 Vet. App. 398, 
403; Layno v. Brown, 6 Vet. App. 465, 469-470 (1994); Horowitz v. 
Brown, 5 Vet. App. 217, 222 (1993).  The veteran's visual 
impairment and hair loss are capable of lay observation.  
Moreover, her September 1978 service medical records (SMRs) show 
that she sustained an injury to her eye and the July 1992 SMRs 
show diffused hair loss.  She is thus entitled to a VA medical 
examination on these claims to determine whether these conditions 
are associated with her military service.

The veteran's migraine headaches are currently rated as 
noncompensable under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 
(2003).  The provisions of DC 8100 base the evaluation of migraine 
headaches on the frequency of "characteristic prostrating attacks" 
in the past several months.  38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2003).

An attachment to the August 1999 retirement physical examination 
report stated the veteran's migraine headaches had occurred 6 to 8 
times per month, and that they limited her ability to work.  The 
report of her August 2001 VA neurological examination indicates, 
among other things, that she had experienced one headache per 
month, and that her headaches varied in frequency and severity 
depending on the medication she was taking.  April 2003 Army 
Medical Center treatment records indicate the veteran was referred 
to the neurology clinic.  There, her subjective symptoms were 
characterized as migraines occurring 3-4 times per week.  It also 
was indicated they are occurring more frequently as time goes on, 
but that their severity has lessened since she began taking the 
prescription medication Ramipril.

A new VA examination is needed to determine the severity of the 
veteran's migraine headaches because the frequency and severity of 
her attacks while on medication are unclear from the medical 
evidence currently of record.  There are various numbers given for 
the frequency of her attacks, ranging from one per month to 3 to 4 
times per week, and there is no indication which, if any, of these 
attacks is "prostrating," i.e., incapacitating.  See Webster's II 
New College Dictionary (2001), at 889.  The new VA examination 
should clearly indicate the frequency of the attacks when she is 
taking her prescribed medication, and how many of these attacks 
are "prostrating" within the meaning of DC 8100.

Moreover, there must be a new VA examination to clarify the nature 
of the veteran's carpal tunnel syndrome (CTS).  The August 2001 VA 
examiner diagnosed her with a "history of carpal tunnel syndrome, 
not currently an active problem."  However, the examiner did not 
indicate the extent to which the disability now or in the future 
could impair the veteran's ability, for example, to obtain gainful 
employment, or the possible relationship between her current CTS 
and the asymptomatic CTS noted on her August 1999 retirement 
physical.

Accordingly, this case is REMANDED to the RO for the following 
development and consideration:

1.  Prior to making any further determination on the merits, the 
RO should ensure that all notification and development action 
required by the VCAA and implementing VA regulations is completed, 
including the new notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  The veteran should also be asked to submit any 
relevant evidence in her possession concerning the claims being 
remanded.

2.  The RO also should obtain copies of all of the veteran's VA 
treatment records since April 2003, including, but not limited to, 
any additional treatment she has received at the Walter Reed Army 
Medical Center.  Any records obtained should be associated with 
the other evidence in the claims file.

3.  After any additional evidence is obtained, schedule the 
veteran for a new VA neurological examination to assess the 
nature, time of onset, and etiology of her carpal tunnel syndrome 
and the severity of her migraine headaches.

The claims folder is to be made available to the examiner, 
including the August 2001 VA neurological examination report and 
the April 2003 records of the Walter Reed Army Medical Center, and 
the examiner is asked to indicate that he or she has reviewed the 
claims folder.  All necessary testing should be done and the 
examiner should review the results of any testing prior to 
completion of the examination report.

The examiner should indicate the extent to which the veteran's 
carpal tunnel syndrome either currently or in the future may 
impair her ability to function and, more importantly, whether this 
condition is as likely as not related to her service in the 
military.  In making these determinations, please take note of the 
reports of her August 2001 VA examination-indicating a "history of 
carpal tunnel syndrome, not currently an active problem."  Also 
please take note of the report of her August 1999 military 
retirement examination, indicating she had carpal tunnel syndrome, 
albeit "asymptomatic."

The examiner should also specifically indicate the average number 
of prostrating migraine headache attacks that the veteran has 
experienced during the last several months, and note whether they 
occurred while she was taking the medication currently prescribed 
for this disability.

If no opinion concerning these questions can be rendered, please 
explain why this is not possible.

The examination report should be completely legible.  If an 
examination form is used to guide the examination, the submitted 
examination report must include the questions to which answers are 
provided.

4.  Also schedule the veteran for a VA opthalmological examination 
to ascertain the nature, time of onset, and etiology of any vision 
impairment.

The claims folder is to be made available to the examiner and the 
examiner is asked to indicate that he or she has reviewed the 
claims folder.  All necessary testing should be done and the 
examiner should review the results of any testing prior to 
completion of the examination report.

The examiner should indicate whether it is at least as likely as 
not that any current eye disorder is related to the veteran's in-
service eye injury or to any other circumstances of her service.

If no opinion concerning this can be rendered, please explain why 
this is not possible.

The examination report should be completely legible.  If an 
examination form is used to guide the examination, the submitted 
examination report must include the questions to which answers are 
provided.

5.  The RO should also schedule the veteran for a VA examination 
to determine the nature, time of onset, and etiology of any hair 
loss.

The claims folder is to be made available to the examiner and the 
examiner is asked to indicate that he or she has reviewed the 
claims folder.  All necessary testing should be done and the 
examiner should review the results of any testing prior to 
completion of the examination report.

The examiner should indicate whether it is at least as likely as 
not that any current hair loss is related to the veteran's in-
service hair loss or to any other circumstances of her service.

If no opinion concerning this can be rendered, please explain why 
this is not possible.

The examination report should be completely legible.  If an 
examination form is used to guide the examination, the submitted 
examination report must include the questions to which answers are 
provided.



6.  Review the reports of the VA examinations to ensure they 
respond to the questions posed.  If not, take corrective action.  
38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268 (1998).

7.  Then readjudicate the claims for service connection for carpal 
tunnel syndrome, vision impairment, and hair loss, and for a 
higher initial rating for the migraine headaches in light of the 
additional evidence obtained.  If any of the claims continues to 
be denied, send the veteran and her representative a supplemental 
statement of the case and give them time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no further 
action until she is further informed.  The purpose of this REMAND 
is to obtain additional medical information and to accord due 
process.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



